internal_revenue_service number release date index number 468a cc psi 6--plr-103264-00 date in re request for a revised schedule of ruling amounts legend taxpayer plant location commission district settlement dear this letter responds to the request dated and supplemental information submitted by taxpayer’s authorized representative on behalf of taxpayer for a revised schedule of ruling amounts in accordance with sec_1_468a-3 of the income_tax regulations taxpayer was previously granted a revised schedule of ruling amounts on information was submitted pursuant to sec_1_468a-3 taxpayer represents the facts relating to the request for a revised schedule of ruling amounts to be as follows taxpayer is sponsored by several utility companies which are its sole stockholders taxpayer is the sole owner of the plant which situated in location the rates for wholesale electric energy sold by taxpayer are established solely by the commission the plant commenced commercial operations on the energy output of the plant was sold to the sponsors under identical power contracts as amended to terminate on the plant’s operating license expires on however on the owners of the plant voted to cease operations and to begin the process of decommissioning the plant the proposed method of decommissioning the plant is taxpayer is under the audit jurisdiction of the district_director of district taxpayer signed a contract with an outside contractor for the decommissioning of the plant the contract among other things provides for construction of an independent spent fuel storage installation installation and completion of the major decommissioning activities and site restoration by the taxpayer represents that only the spent fuel from the plant will be stored in the installation constructed onsite at the plant no spent fuel from any other nuclear reactor will be stored in the installation the installation does not increase the value of taxpayer’s nuclear facilities nor prolong the useful_life of the abandoned plant the installation does not adapt the plant to a new or different use the plant is no longer capable of producing income and the installation will not produce any income taxpayer is allowed to recover from its ratepayers installation related costs in accordance with the terms of the settlement the commission in settlement issued a final rate order for new rates to become effective which included decommissioning costs of dollar_figure per year to be included in taxpayer's cost of service the total cost of decommissioning the plant as estimated by the commission is dollar_figure this decommissioning cost escalated at percent annually results in a future estimated decommissioning cost of dollar_figure the estimated after-tax rate of return to be earned on the assets of the nuclear decommissioning fund fund is percent the final rate order assumes that decommissioning will commence in and that the plant will no longer be included in taxpayer’s rate base as of the funding_period and funding limitation period for the plant extends from the estimated period for which the fund will be in effect is the estimated_useful_life of the plant is thus the taxpayer has calculated the qualifying percentage to be percent there are no proceedings pending before the commission taxpayer must however make a filing with the commission no later than for the purpose of examining whether any further rate adjustments are necessary sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct for any taxable_year the amount of payments made to a qualified nuclear decommissioning fund during the taxable_year pursuant to sec_1_468a-1 of the regulations this deduction is available only to an eligible_taxpayer an eligible_taxpayer as defined in sec_1 468a- b is any taxpayer that has a qualifying interest in a nuclear power plant sec_1_468a-1 of the regulations defines the term qualifying interest as among other things a direct ownership_interest a direct ownership_interest includes an interest held as a tenant in common or joint tenant but does not include stock in a corporation that owns a nuclear power plant or an interest in a partnership that owns a nuclear power plant under sec_468a of the code the amount that a taxpayer may pay into a nuclear decommissioning fund for any taxable_year is limited to the lesser_of the amount of nuclear decommissioning costs allocable to the nuclear decommissioning fund that is included in the taxpayer’s cost of service for ratemaking purposes for the taxable_year or the ruling_amount applicable to the nuclear decommissioning fund for the taxable_year sec_468a of the code provides that no deduction shall be allowed for any payment to a nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts sec_468a of the code defines the term ruling_amount as the amount that the secretary determines to be necessary to fund a portion of the decommissioning costs this amount is that portion which bears the same ratio to the total nuclear decommissioning costs for the nuclear power plant as the period for which a nuclear decommissioning fund is in effect bears to the estimated_useful_life of the nuclear power plant the ruling_amount is further restricted under sec_468a to the amount necessary to prevent any excessive funding of decommissioning costs or the funding of these costs at a rate more rapid than level_funding taking into account the discount rates as the secretary deems appropriate sec_1_468a-3 of the regulations requires the schedule of ruling amounts for a nuclear decommissioning fund to specify the annual payments that over the taxable years remaining in the funding_period will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event greater than the amount of decommissioning costs allocable to the nuclear decommissioning fund the projected fund balance is calculated by taking into account the fair_market_value of the fund assets as of the first day of the first taxable_year to which the schedule of ruling amounts applies and the estimated rate of return to be earned by the fund assets after payment of administrative costs and incidental_expenses to be incurred by the fund including all federal state_and_local_income_taxes to be incurred by the fund the after-tax rate of return sec_1_468a-3 of the regulations provides that to the extent consistent with the principles and provisions of sec_1_468a-3 each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicable public_utility commission in establishing or approving the amount of decommissioning costs to be included in cost of service for ratemaking purposes taking into account amounts that are otherwise required to be included in the taxpayer’s income under sec_88 of the code and the regulations thereunder thus for example each schedule of ruling amounts shall be based on the public_utility commission’s reasonable assumptions concerning i the after-tax rate of return to be earned by the amounts collected for decommissioning ii the total estimated cost of decommissioning the nuclear power plant and iii the frequency of contributions to a nuclear decommissioning fund for a taxable_year under sec_1_468a-3 of the regulations the internal_revenue_service shall provide a schedule of ruling amounts that is identical to the schedule proposed by the taxpayer but no schedule of ruling amounts shall be provided unless the taxpayer’s proposed schedule is consistent with the principles and provisions of sec_1_468a-3 sec_1_468a-3 of the regulations provides that the ruling_amount specified in a schedule of ruling amounts for any taxable_year in the level_funding limitation period shall not be less than the ruling_amount specified in the schedule for any earlier taxable_year the amount of decommissioning costs allocable to a nuclear decommissioning fund is determined under sec_1_468a-3 of the regulations pursuant to sec_1_468a-3 this amount is the taxpayer’s share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage under sec_1_468a-3 of the regulations the total estimated cost of decommissioning a nuclear power plant generally is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of decommissioning costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that the taxpayer’s share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning the plant multiplied by the taxpayer’s qualifying interest in the plant for a nuclear power plant that began commercial operations on or before date and whose estimated_useful_life for ratemaking purposes was adjusted by a public_utility commission before date a taxpayer may elect in its request to compute the qualifying percentage under sec_1_468a-8 of the regulations pursuant to this section the qualifying percentage equals the percentage of original depreciation costs determined without regard to capitalized decommissioning costs for the nuclear power plant that remains to be recovered for ratemaking purposes as of the first day of the first taxable_year for which a deductible payment is made to the nuclear decommissioning fund under sec_1_468a-8 original depreciation costs for a nuclear power plant include only those costs that were taken into account in determining the amount of depreciation for the plant in the first ratemaking proceeding in which the depreciation was treated as a cost of service sec_1_468a-3 of the regulations provides that the service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves rates for electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations requires a taxpayer to request a revised schedule of ruling amounts for a nuclear decommissioning fund if a any public_utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by the nuclear power plant to which the fund relates increases the proposed period over which the decommissioning costs will be included in cost of service for ratemaking purposes adjusts the estimated date on which the nuclear power plant will no longer be included in rate base for ratemaking purposes or reduces the amount of decommissioning costs to be included in cost of service for ratemaking purposes for any taxable_year and b the taxpayer’s most recent request for a schedule of ruling amounts did not provide notice to the service of the action by the public_utility commission sec_1_468a-3 of the regulations provides that any taxpayer that has obtained a schedule of ruling amounts pursuant to sec_1_468a-3 can request a revised schedule of ruling amounts this request must be made in accordance with the rules in sec_1_468a-3 thus the service shall not provide a revised ruling_amount applicable to a taxable_year in response to a request for a schedule of ruling amounts that is filed after the deemed payment deadline date for the taxable_year under sec_1_468a-7 of the regulations an eligible_taxpayer generally is allowed a deduction for the taxable_year in which the taxpayer makes a cash payment or is deemed to make a cash payment to a nuclear decommissioning fund only if the taxpayer elects the application of sec_468a of the code a separate election is required for each nuclear decommissioning fund and for each taxable_year for which payments are to be deducted under sec_468a in the case of an affiliated_group_of_corporations that join in filing a consolidated_return for a taxable_year the common parent must make a separate election on behalf of each member whose payments to a nuclear decommissioning fund during each taxable_year are to be deducted under sec_468a the election under sec_468a for any taxable_year is irrevocable and must be made by attaching a statement election statement and a copy of the schedule of ruling amounts provided pursuant to the rules of sec_1_468a-3 to the taxpayer’s federal_income_tax return or in the case of an affiliated_group_of_corporations that join in filing a consolidated_return the consolidated_return for such taxable_year the return to which the election statement and a copy of the schedule of ruling amounts is attached must be filed on or before the time prescribed by law including extensions for filing the return for the taxable_year for which payments are to be deducted under sec_468a we have examined the representations and data submitted by your authorized representative in relation to the requirements set forth in the code and the regulations based solely on these representations of the facts we reach the following conclusions the taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 and of the regulations the commission has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations taxpayer has calculated the qualifying percentage pursuant to sec_1_468a-8 of the regulations to be percent the taxpayer has proposed a schedule of ruling amounts that meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule are based on the reasonable assumptions and determinations used by the commission and will result in a projected fund balance at the end of the funding_period that is equal to or less than the amount of decommissioning costs allocable to the fund pursuant to sec_468a of the code the maximum amount of cash payments made or deemed made to the fund during any taxable_year is restricted to the lesser amount of the decommissioning costs included in the taxpayer’s cost of service for the taxable_year or the ruling_amount applicable to the fund for the taxable_year the taxpayer’s proposed schedule of ruling amounts complies with the level_funding requirements of sec_1_468a-3 of the regulations no payment specified in the proposed schedule for any taxable_year is less than the specified_payment for any earlier taxable_year based on the above determinations we conclude that the taxpayer’s proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code and the regulations thereunder therefore the schedule of ruling amounts requested by the taxpayer under the provisions of sec_468a is approved as follows approved schedule of retail ruling amounts tax years through year dollar_figure approval of this schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts under sec_1_468a-3 the taxpayer is required to file such a request on or before the deemed payment deadline for the first taxable_year in which the rates reflecting such action become effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the 10th tax_year following the close of the tax_year in which the most recent schedule of ruling amounts was received the approved schedule of ruling amounts applies only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for the deduction under sec_468a of the code as stated above payments made to the fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs included in the taxpayer’s cost of service for the taxable_year or the ruling amounts applicable to the fund for the taxable_year except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent pursuant to the power_of_attorney on file with this office the original of this letter is being sent to one of taxpayer’s authorized representatives and a copy is being sent to taxpayer pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to taxpayer’s federal_income_tax return for each year in which taxpayer claims a deduction for payments made to the fund assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries sincerely yours peter c friedman
